Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ricky Eugene Everhart petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his Fed.R.Civ.P. 59(e) motion for reconsideration of the court’s prior order denying his 28 U.S.C.A. § 2255 (West Supp.2012) motion. Everhart seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court denied the Rule 59(e) motion on March 27, 2013. Accordingly, because the district court has recently acted on this motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.